COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  IN RE                                           §             No. 08-20-00182-CV

  GTG SOLUTIONS, INC.,                            §        AN ORIGINAL PROCEEDING

                                Relator.          §               IN MANDAMUS


                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus against

the Honorable John L. Pool of the 109th District Court of Winkler County, and concludes that

Relator’s petition for writ of mandamus should be denied. We therefore deny the petition for writ

of mandamus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 25TH DAY OF AUGUST, 2021.


                                             JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.